UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. Form 10-Q Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For Quarter Ended July 31, 2011 Commission File Number 0-14851 INVESTORS REAL ESTATE TRUST (Exact name of registrant as specified in its charter) North Dakota 45-0311232 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) Post Office Box 1988 1400 31st Avenue SW, Suite 60 Minot, ND 58702-1988 (Address of principal executive offices) (Zip code) (701) 837-4738 (Registrant’s telephone number, including area code) 3015 16th Street SW, Suite 100 Minot, ND 58702-1988 (Former name, former address, and former fiscal year, if changed since last report.) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to the filing requirements for at least the past 90 days. Yes RNo £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes RNo £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer £Accelerated filer R Non-accelerated filer £Smaller Reporting Company £ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes £No R Registrant is a North Dakota Real Estate Investment Trust. As of August 31, 2011, it had 81,806,481 common shares of beneficial interest outstanding. TABLE OF CONTENTS Page Part I. Financial Information Item 1. Financial Statements - First Quarter - Fiscal 2012: 3 Condensed Consolidated Balance Sheets (unaudited) 3 July 31, 2011 and April 30, 2011 Condensed Consolidated Statements of Operations(unaudited) 4 For the Three Months ended July 31, 2011 and 2010 Condensed Consolidated Statements of Equity (unaudited) 5 For the Three Months ended July 31, 2011 and 2010 Condensed Consolidated Statements of Cash Flows(unaudited) 6 For the Three Months ended July 31, 2011 and 2010 Notes to Condensed Consolidated Financial Statements (unaudited) 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 Item 3. Quantitative and Qualitative Disclosures About Market Risk 31 Item 4. Controls and Procedures 32 Part II. Other Information Item 1. Legal Proceedings 33 Item 1A. Risk Factors 33 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 33 Item 3. Defaults Upon Senior Securities 33 Item 4. Reserved 33 Item 5. Other Information 33 Item 6. Exhibits 33 Signatures 34 Table of Contents PART I ITEM 1. FINANCIAL STATEMENTS - FIRST QUARTER - FISCAL 2012 INVESTORS REAL ESTATE TRUST AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (unaudited) (in thousands, except share data) July 31, 2011 April 30, 2011 ASSETS Real estate investments Property owned $ $ Less accumulated depreciation ) ) Development in progress Unimproved land Mortgage loans receivable, net of allowance of $3 and $3, respectively Total real estate investments Other assets Cash and cash equivalents Other investments Receivable arising from straight-lining of rents, net of allowance of $1,017 and $996, respectively Accounts receivable, net of allowance of $220 and $317, respectively Real estate deposits Prepaid and other assets Intangible assets, net of accumulated amortization of $43,877 and $42,154, respectively Tax, insurance, and other escrow Property and equipment, net of accumulated depreciation of $1,358 and $1,231, respectively Goodwill Deferred charges and leasing costs, net of accumulated amortization of $14,615 and $13,675, respectively TOTAL ASSETS $ $ LIABILITIES AND EQUITY LIABILITIES Accounts payable and accrued expenses $ $ Revolving line of credit Mortgages payable Other TOTAL LIABILITIES COMMITMENTS AND CONTINGENCIES (NOTE 6) REDEEMABLE NONCONTROLLING INTERESTS – CONSOLIDATED REAL ESTATE ENTITIES EQUITY Investors Real Estate Trust shareholders’ equity Preferred Shares of Beneficial Interest (Cumulative redeemable preferred shares, no par value, 1,150,000 shares issued and outstanding at July 31, 2011 and April 30, 2011, aggregate liquidation preference of $28,750,000) Common Shares of Beneficial Interest (Unlimited authorization, no par value, 81,258,846 shares issued and outstanding at July 31, 2011, and 80,523,265 shares issued and outstanding at April 30, 2011) Accumulated distributions in excess of net income ) ) Total Investors Real Estate Trust shareholders’ equity Noncontrolling interests – Operating Partnership (19,958,439 units at July 31, 2011 and 20,067,350 units at April 30, 2011) Noncontrolling interests – consolidated real estate entities Total equity TOTAL LIABILITIES AND EQUITY $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. Table of Contents 3 INVESTORS REAL ESTATE TRUST AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS(unaudited) for the three months ended July 31, 2011 and 2010 (in thousands, except per share data) Three Months Ended July 31 REVENUE Real estate rentals $ $ Tenant reimbursement TOTAL REVENUE EXPENSES Depreciation/amortization related to real estate investments Utilities Maintenance Real estate taxes Insurance Property management expenses Administrative expenses Advisory and trustee services Other expenses Amortization related to non-real estate investments TOTAL EXPENSES Interest expense ) ) Interest income 53 54 Other income 83 Income from continuing operations before income taxes Income tax expense 0 ) Income from continuing operations Income from discontinued operations 0 NET INCOME Net income attributable to noncontrolling interests – Operating Partnership ) ) Net loss attributable to noncontrolling interests – consolidated real estate entities 26 24 Net income attributable to Investors Real Estate Trust Dividends to preferred shareholders ) ) NET INCOME AVAILABLE TO COMMON SHAREHOLDERS $ $ Earnings per common share from continuing operations – Investors Real Estate Trust – basic and diluted Earnings per common share from discontinued operations – Investors Real Estate Trust – basic and diluted NET INCOME PER COMMON SHARE – BASIC AND DILUTED $ $ DIVIDENDS PER COMMON SHARE $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. Table of Contents 4 INVESTORS REAL ESTATE TRUST AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF EQUITY(unaudited) for the three months ended July 31, 2011 and 2010 (in thousands) NUMBER OF PREFERRED SHARES PREFERRED SHARES NUMBER OF COMMON SHARES COMMON SHARES ACCUMULATED DISTRIBUTIONS IN EXCESS OF NET INCOME NONCONTROLLING INTERESTS TOTAL EQUITY Balance April 30, 2010 $ $ $ ) $ $ Net income attributable to Investors Real Estate Trust and nonredeemable noncontrolling interests Distributions – common shares and units ) ) ) Distributions – preferred shares ) ) Distribution reinvestment plan Shares issued Redemption of units for common shares ) 0 Adjustments to redeemable noncontrolling interests Other (1 ) ) ) Balance July 31, 2010 $ $ $ ) $ $ Balance April 30, 2011 $ $ $ ) $ $ Net income attributable to Investors Real Estate Trust and nonredeemable noncontrolling interests Distributions – common shares and units ) ) ) Distributions – preferred shares ) ) Distribution reinvestment plan Shares issued Redemption of units for common shares ) 0 Adjustments to redeemable noncontrolling interests ) ) Other (1
